Title: Extracts from Beeke’s Observations, [1800?]
From: Jefferson, Thomas
To: 



[1800?]


Extracts from Beeke’s Observns on the produce of the Income tax


mr Pitt.
Beeke



Landlord’s rents
25,000,000£
20,000,000£



fa[rm]ing profits
19,000,000 
  15,000,000 



t[it]hes
  5,000,000 
  2,500,000 



mines &c
  3,000,000 
  4,500,000 



houses
  6,000,000 
  10,000,000 



professions
  2,000,000 
*
*this includedbelow in labour.


proportion for Scotld.
  5,000,000 
  8,500,000 



Foreign income
  5,000,000 
  4,000,000 



Int. on funds.
  15,000,000 




profit on forn. trade
  12,000,000 
  8,000,000 



shipping

  2,000,000 



home trade

  18,000,000 



labour.

  *110,000,000 





Private property. productive of income.


£





1. cultivated lands S. Britain 600,000,000£}


N.Britain 120,000,000


720,000,000


2. tithes
75,000,000


3. houses not included in the rent of lands
200,000,000


4. mines, canals, timber, tolls &c
100,000,000


5. present value of income from public debt
300,000,000


6. farming capital, equal at present to not less than



    5. clear rents, viz. pasture 2. to 3. arable 5. to



    7. rents
125,000,000


7. home trade
120,000,000


8. foreign trade & shipping
80,000,000



1,720,000,000


Unproductive of income.



9. waste lands, (excludg all incapable of improvemt adequate to the expence, about 10,000,000 acres
30,000,000


10. houshold furniture
160,000,000.


11. plate, jewels & other useful & ornamentl articles nt considd as furniture
50,000,000


12. Specie
40,000,000



2,000,000,000


Public property.



value of permanent income, applicable to annual expenditure
  160,000,000


value of income appropriated to extinguish the public debt
  90,000,000


value of shipping, arsenals, national buildings, stores, credits, & all other assets after deducting all unfunded debt
15,000,000


value of provincial & municipal buildings, as churches, hospitals, bridges, prisons &c with the effects belonging to them
25,000,000


